DETAILED ACTION
This office action is responsive to communications filed on March 18, 2022.  Claims 1-30 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, 13-18 and 21-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kung et al. (US 2020/0322023).

Regarding Claim 1, Kung teaches a method of wireless communication by a user equipment (UE), comprising:
measuring, for each of at least one beam of each of at least one neighboring cell of a UE, the UE served by a serving cell, at least one reference signal (RS) to obtain at least one beam measurement (“the UE may perform beam measurement reporting for neighboring cells to the network” – See [0232]; “the UE selects Beam_A to perform communication with the serving cell” – See [0230]; “UE measurement based on RS for beam management (at least CSI-RS) is composed of K (=total number of configured beams) beams” – See [0055]; The UE is in communication with a serving cell and measures a CSI-RS (reference signal) for at least one beam of a neighboring cell);
deriving, for each neighboring cell based on each beam measurement corresponding to the each neighboring cell, at least one layer 1 (L1) measurement reporting value and formatting, for each neighboring cell, each L1 measurement reporting value corresponding to the each neighboring cell (“For L1-RSRP reporting, if the higher layer parameter nrofReportedRS in CSI-ReportConfig is configured to be one, the reported L1-RSRP value is defined by a 7-bit value in the range [-140, -44] dBm with 1 dB step size, if the higher layer parameter nrofReportedRS is configured to be larger than one, or if the higher layer parameter groupBasedBeamReporting is configured as `enabled`, the UE shall use differential L1-RSRP based reporting, where the largest measured value of L1-RSRP is quantized to a 7-bit value in the range [-140, -44] dBm with 1 dB step size, and the differential L1-RSRP is quantized to a 4-bit value. The differential L1-RSRP value is computed with 2 dB step size with a reference to the largest measured L1-RSRP value which is part of the same L1-RSRP reporting instance” – See [0098]; The UE derives L1-RSRP values (L1 measurement reporting values) and formats them in accordance with a rule wherein the largest measured value is quantized to a 7-bit value and the remaining values are 4-bit differential values); and
transmitting, to the serving cell, a report comprising, for each neighboring cell, each formatted at least one L1 measurement reporting value (“UE reports measurement results of N selected Tx beams” – See [0055]; The UE reports the beam measurement results to the serving cell).

Regarding Claim 2, Kung teaches the method of Claim 1.  Kung further teaches that formatting comprises formatting each L1 measurement reporting value as an absolute value (“For L1-RSRP reporting, if the higher layer parameter nrofReportedRS in CSI-ReportConfig is configured to be one, the reported L1-RSRP value is defined by a 7-bit value in the range [-140, -44] dBm with 1 dB step size, if the higher layer parameter nrofReportedRS is configured to be larger than one, or if the higher layer parameter groupBasedBeamReporting is configured as `enabled`, the UE shall use differential L1-RSRP based reporting, where the largest measured value of L1-RSRP is quantized to a 7-bit value in the range [-140, -44] dBm with 1 dB step size, and the differential L1-RSRP is quantized to a 4-bit value. The differential L1-RSRP value is computed with 2 dB step size with a reference to the largest measured L1-RSRP value which is part of the same L1-RSRP reporting instance” – See [0098]; The value is formatted as an absolute value (e.g., the actual value measured in dBm in increments of 1 dBm)).

Regarding Claim 3, Kung teaches the method of Claim 1.  Kung further teaches that formatting comprises formatting each L1 measurement reporting value as a quantized absolute value (“For L1-RSRP reporting, if the higher layer parameter nrofReportedRS in CSI-ReportConfig is configured to be one, the reported L1-RSRP value is defined by a 7-bit value in the range [-140, -44] dBm with 1 dB step size, if the higher layer parameter nrofReportedRS is configured to be larger than one, or if the higher layer parameter groupBasedBeamReporting is configured as `enabled`, the UE shall use differential L1-RSRP based reporting, where the largest measured value of L1-RSRP is quantized to a 7-bit value in the range [-140, -44] dBm with 1 dB step size, and the differential L1-RSRP is quantized to a 4-bit value. The differential L1-RSRP value is computed with 2 dB step size with a reference to the largest measured L1-RSRP value which is part of the same L1-RSRP reporting instance” – See [0098]; The value is formatted as an absolute value (e.g., the actual value measured in dBm in increments of 1 dBm) quantized to a 7-bit value).

Regarding Claim 4, Kung teaches the method of Claim 1.  Kung further teaches that formatting comprises formatting each L1 measurement reporting value as a differential value (“For L1-RSRP reporting, if the higher layer parameter nrofReportedRS in CSI-ReportConfig is configured to be one, the reported L1-RSRP value is defined by a 7-bit value in the range [-140, -44] dBm with 1 dB step size, if the higher layer parameter nrofReportedRS is configured to be larger than one, or if the higher layer parameter groupBasedBeamReporting is configured as `enabled`, the UE shall use differential L1-RSRP based reporting, where the largest measured value of L1-RSRP is quantized to a 7-bit value in the range [-140, -44] dBm with 1 dB step size, and the differential L1-RSRP is quantized to a 4-bit value. The differential L1-RSRP value is computed with 2 dB step size with a reference to the largest measured L1-RSRP value which is part of the same L1-RSRP reporting instance” – See [0098]; The value is formatted as a differential value with reference to the largest measured L1-RSRP value).

Regarding Claim 5, Kung teaches the method of Claim 1.  Kung further teaches that formatting comprises formatting each L1 measurement reporting value as a quantized differential value (“For L1-RSRP reporting, if the higher layer parameter nrofReportedRS in CSI-ReportConfig is configured to be one, the reported L1-RSRP value is defined by a 7-bit value in the range [-140, -44] dBm with 1 dB step size, if the higher layer parameter nrofReportedRS is configured to be larger than one, or if the higher layer parameter groupBasedBeamReporting is configured as `enabled`, the UE shall use differential L1-RSRP based reporting, where the largest measured value of L1-RSRP is quantized to a 7-bit value in the range [-140, -44] dBm with 1 dB step size, and the differential L1-RSRP is quantized to a 4-bit value. The differential L1-RSRP value is computed with 2 dB step size with a reference to the largest measured L1-RSRP value which is part of the same L1-RSRP reporting instance” – See [0098]; The value is formatted as a differential value quantized to a 4-bit value).

Regarding Claim 6, Kung teaches the method of Claim 1.  Kung further teaches that formatting comprises: formatting a highest L1 measurement reporting value as an absolute value of the highest L1 measurement reporting value, and formatting each other L1 measurement reporting value as a differential value with respect to the highest L1 measurement reporting value (“For L1-RSRP reporting, if the higher layer parameter nrofReportedRS in CSI-ReportConfig is configured to be one, the reported L1-RSRP value is defined by a 7-bit value in the range [-140, -44] dBm with 1 dB step size, if the higher layer parameter nrofReportedRS is configured to be larger than one, or if the higher layer parameter groupBasedBeamReporting is configured as `enabled`, the UE shall use differential L1-RSRP based reporting, where the largest measured value of L1-RSRP is quantized to a 7-bit value in the range [-140, -44] dBm with 1 dB step size, and the differential L1-RSRP is quantized to a 4-bit value. The differential L1-RSRP value is computed with 2 dB step size with a reference to the largest measured L1-RSRP value which is part of the same L1-RSRP reporting instance” – See [0098]; The largest/highest L1-RSRP value is formatted as an absolute value and the other L1-RSRP values are formatted as differential values with respect to the largest L1-RSRP value).

Regarding Claim 7, Kung teaches the method of Claim 1.  Kung further teaches that formatting comprises: formatting a highest L1 measurement reporting value as a quantized value of the highest L1 measurement reporting value, and formatting each other L1 measurement reporting value as a differential value with respect to the quantized value (“For L1-RSRP reporting, if the higher layer parameter nrofReportedRS in CSI-ReportConfig is configured to be one, the reported L1-RSRP value is defined by a 7-bit value in the range [-140, -44] dBm with 1 dB step size, if the higher layer parameter nrofReportedRS is configured to be larger than one, or if the higher layer parameter groupBasedBeamReporting is configured as `enabled`, the UE shall use differential L1-RSRP based reporting, where the largest measured value of L1-RSRP is quantized to a 7-bit value in the range [-140, -44] dBm with 1 dB step size, and the differential L1-RSRP is quantized to a 4-bit value. The differential L1-RSRP value is computed with 2 dB step size with a reference to the largest measured L1-RSRP value which is part of the same L1-RSRP reporting instance” – See [0098]; The largest/highest L1-RSRP value is formatted as a quantized 7-bit value and the other L1-RSRP values are formatted as differential values with respect to the largest L1-RSRP value).

Regarding Claim 8, Kung teaches the method of Claim 1.  Kung further teaches that the at least one beam measurement comprises one or more of a reference signal received power (RSRP), a reference signal received quality (RSRQ), or a signal-to-interference-plus-noise ratio (SINR) (“The network may configure the UE to derive RSRP, RSRQ and SINR measurement results per cell associated to NR measurement objects based on parameters configured in the measObject” – See [0120]; The beam measurements comprise a RSRP, RSRQ or SINR).

Regarding Claim 9, Kung teaches the method of Claim 1.  Kung further teaches that the at least one L1 measurement reporting value is a cell-level L1 beam measurement reporting value for each at least one neighboring cell, and wherein each cell-level L1 beam measurement reporting value corresponds to a beam measurement for one of X neighboring cells (“the UE may perform beam measurement reporting for neighboring cells to the network” – See [0232]; “For L1-RSRP reporting, if the higher layer parameter nrofReportedRS in CSI-ReportConfig is configured to be one, the reported L1-RSRP value is defined by a 7-bit value in the range [-140, -44] dBm with 1 dB step size, if the higher layer parameter nrofReportedRS is configured to be larger than one, or if the higher layer parameter groupBasedBeamReporting is configured as `enabled`, the UE shall use differential L1-RSRP based reporting, where the largest measured value of L1-RSRP is quantized to a 7-bit value in the range [-140, -44] dBm with 1 dB step size, and the differential L1-RSRP is quantized to a 4-bit value. The differential L1-RSRP value is computed with 2 dB step size with a reference to the largest measured L1-RSRP value which is part of the same L1-RSRP reporting instance” – See [0098]; The UE determines a L1-RSRP (cell-level L1 beam measurement reporting value) for a beam of at least one neighboring cell, wherein each L1-RSRP corresponds to a beam measurement for the at least one neighboring cell, and wherein X≥1 when there is at least one neighboring cell).

Regarding Claim 10, Kung teaches the method of Claim 1.  Kung further teaches that the at least one L1 measurement reporting value is a beam level L1 beam measurement reporting value for each beam of each neighboring cell, and wherein each beam-level L1 beam measurement reporting value reports a beam measurement for one of up to Y RS identifications (RS IDs) per cell (“the UE may perform beam measurement reporting for neighboring cells to the network” – See [0232]; “Note that the CSI may include at least one of a channel quality indicator (CQI), a precoding matrix indicator (PMI), a CSI-RS resource indicator (CRI), an SS/PBCH block resource indicator (SSBRI (SS/PBCH Block Indicator)), a layer indicator (LI), a rank indicator (RI), L1-RSRP (reference signal received power in layer 1 (Layer 1 Reference Signal Received Power)), L1-RSRQ (Reference Signal Received Quality), an L1-SINR (Signal to Interference plus Noise Ratio), an L1-SNR (Signal to Noise Ratio), and the like” – See [0098]; The UE determines a L1-RSRP (beam level L1 beam measurement reporting value) for a beam of at least one neighboring cell, wherein the reporting value includes beam measurements for at least one CSI-RS resource indicator (RS ID), wherein Y≥1 when at least one measurement is reported).

Regarding Claim 13, Kung teaches the method of Claim 1.  Kung further teaches that measuring comprises measuring at least one of synchronization signal block (SSB) and a channel state information reference signal (CSI-RS) (“UE measurement based on RS for beam management (at least CSI-RS)” – See [0055]; “for beam measurement information based on SSB to be included in a measurement result, the UE considers RSRP as the sorting quantity” – See [0262]; A SSB or CSI-RS are measured).

Claims 14 and 21 are rejected based on reasoning similar to Claim 1.
Claims 15 and 22 are rejected based on reasoning similar to Claims 2-7.
Claims 16 and 23 are rejected based on reasoning similar to Claim 8.
Claims 17 and 24 are rejected based on reasoning similar to Claim 9.
Claims 18 and 25 are rejected based on reasoning similar to Claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 19 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kung et al. (US 2020/0322023) in view of Chavva et al. (US 2019/0238202).

Regarding Claim 11, Kung teaches the method of Claim 1.  Kung does not explicitly teach that measuring comprises measuring for less than or equal to 100 ms.
However, Chavva teaches that measuring comprises measuring for less than or equal to 100 ms (“To optimize beam sweep duration, an optimal Rx beam is predicted and shortlisted based on current measurements and sensor intelligence. Assume top 5 shortlisted Rx and Tx beams (5×5=25 beam pairs) to sweep. A total time required to beam measurement is 10 ms (25 beam pairs/(14 beams per 5 ms)*5 ms). Assuming 3 neighbor BSs to be measured, a beam sweep will take 10 ms. As a result, a beam sweep is optimized with improvised throughput, reduced switch time at various orientation change rates, and better beam availability” – See [0242]; A measuring time for the beams is 10 ms (i.e., less than 100 ms)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kung such that measuring comprises measuring for less than or equal to 100 ms.  Motivation for doing so would be to provide a beam sweep that is optimized with improved throughput, reduced switch time, and better beam availability (See Kung, [0242]).

Claims 19 and 26 are rejected based on reasoning similar to Claim 11.

Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kung et al. (US 2020/0322023) in view of Shrestha et al. (US 2020/0383022).

Regarding Claim 12, Kung teaches the method of Claim 1.  Kung does not explicitly teach that deriving excludes level 3 (L3) filtering. 
However, Shrestha teaches that deriving excludes level 3 (L3) filtering (“The event triggered measurement reporting delay, measured without L3 filtering is less than Tidentify intra with index or Tidentify intra without index. When L3 filtering is used an additional delay can be expected” – See [0129]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kung such that deriving excludes level 3 (L3) filtering.  Motivation for doing so would be to reduce a measurement reporting delay.

Claim 20 is rejected based on reasoning similar to Claim 12.

Claims 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kung et al. (US 2020/0322023) in view of Zou et al. (US 2021/0368399).

Regarding Claim 27, Kung teaches a serving cell apparatus, comprising: a memory storing instructions; and a processor in communication with the memory (“the communication device 300 in a wireless communication system can be utilized for realizing … the base station (or AN) 100 … The control circuit 306 executes the program code 312 in the memory 310 through the CPU 308, thereby controlling an operation of the communications device 300” – See [0038]) and configured to:
receive, at a serving cell serving a user equipment (UE), a report comprising at least one L1 measurement reporting value for each of one or more neighboring cells of the UE (“the UE may perform beam measurement reporting for neighboring cells to the network” – See [0232]; “the UE selects Beam_A to perform communication with the serving cell” – See [0230]; “For L1-RSRP reporting, if the higher layer parameter nrofReportedRS in CSI-ReportConfig is configured to be one, the reported L1-RSRP value is defined by a 7-bit value in the range [-140, -44] dBm with 1 dB step size, if the higher layer parameter nrofReportedRS is configured to be larger than one, or if the higher layer parameter groupBasedBeamReporting is configured as `enabled`, the UE shall use differential L1-RSRP based reporting, where the largest measured value of L1-RSRP is quantized to a 7-bit value in the range [-140, -44] dBm with 1 dB step size, and the differential L1-RSRP is quantized to a 4-bit value. The differential L1-RSRP value is computed with 2 dB step size with a reference to the largest measured L1-RSRP value which is part of the same L1-RSRP reporting instance” – See [0098]; “UE reports measurement results of N selected Tx beams” – See [0055]; The serving cell receives, from the UE, a measurement report including a L1-RSRP (L1 measurement reporting value) for a neighboring cell).
Kung does not explicitly teach selecting a target cell based on the at least one L1 measurement reporting value for each of one or more neighboring cells of the UE; and transmitting, to the UE, a cell switch command indicating the target cell. 
However, Zou teaches selecting a target cell based on at least one L1 measurement reporting value for each of one or more neighboring cells of the UE and transmitting, to the UE, a cell switch command indicating the target cell (“The radio conditions that UE 301 monitors may include physical layer (L1) measurements of candidate beams of a neighboring radio access node” – See [0117]; “Source node 302 may select target node 303 as a target for the handover of UE 301 in accordance with measurement results of target node 303” – See [0116]; “source node 302 may transmit the activation command to UE 301 when the second measurement report indicates that a radio link condition between UE 301 and target node 303 is better than a second threshold” – See [0119]; A serving node selects a target cell based on a L1 measurement value and transmits a handover/cell switch command indicating the target cell to the UE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kung to select a target cell based on the at least one L1 measurement reporting value for each of one or more neighboring cells of the UE and transmit, to the UE, a cell switch command indicating the target cell.  Motivation for doing so would be to minimize service interruptions and provide handovers with a high success rate (See Zou, [0101] and [0106]).

Regarding Claim 28, Kung in view of Zou teaches the apparatus of Claim 27.  Kung further teaches that each at least one L1 measurement reporting value is a function of at least one beam measurement i) at the UE (“the UE may perform beam measurement reporting for neighboring cells to the network” – See [0232]; The value is based on a beam measurement of a neighboring cell at the UE), and
ii) based on at least one reference signal (RS) of at least one beam of each of at least one neighboring cell of the UE (“UE measurement based on RS for beam management (at least CSI -RS) is composed of K (=total number of configured beams) beams” – See [0055]).

Regarding Claim 29, Kung in view of Zou teaches the apparatus of Claim 28.  Kung further teaches that each L1 measurement reporting value is formatted as one of the following: an absolute value; a quantized absolute value; a differential value; a quantized differential value; a highest L1 measurement reporting value as an absolute value of the highest L1 measurement reporting value, and each other L1 measurement reporting value as a differential value with respect to the highest L1 measurement reporting value; and the highest L1 measurement reporting value as a quantized value of the highest L1 measurement reporting value, and each other L1 measurement reporting value as a differential value with respect to the quantized value (“For L1-RSRP reporting, if the higher layer parameter nrofReportedRS in CSI-ReportConfig is configured to be one, the reported L1-RSRP value is defined by a 7-bit value in the range [-140, -44] dBm with 1 dB step size, if the higher layer parameter nrofReportedRS is configured to be larger than one, or if the higher layer parameter groupBasedBeamReporting is configured as `enabled`, the UE shall use differential L1-RSRP based reporting, where the largest measured value of L1-RSRP is quantized to a 7-bit value in the range [-140, -44] dBm with 1 dB step size, and the differential L1-RSRP is quantized to a 4-bit value. The differential L1-RSRP value is computed with 2 dB step size with a reference to the largest measured L1-RSRP value which is part of the same L1-RSRP reporting instance” – See [0098]; The value is formatted as one of a quantized absolute value, a quantized differential value with respect to the highest measurement reporting value, etc.).

Regarding Claim 30, Kung in view of Zou teaches the apparatus of Claim 28.  Zou further teaches that the cell switch command further indicates a target beam of the target cell (“The handover information in the handover pre-configuration message may include at least one of beam information, frequency, and a resource allocated by target node 203” – See [0112]).

Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive.

On pages 8-9 of the remarks, Applicant argues “The Office Action asserts that KUNG [0098] discloses the cited features. Applicant respectfully submits that KUNG [0098] simply does not derive ‘at least one layer 1 (L1) measurement reporting value’ for ‘each neighboring cell,’ as required by each independent claim rejected as anticipated by KUNG.”

Applicant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Furthermore, Kung discloses “In some embodiments, such as one or more embodiments described herein with respect to the first concept, the second concept, the third concept, the fourth concept and/or the fifth concept, beam reporting may be CSI reporting configured by a network to report a reference signal and/or measured RSRP associated with the reference signal. Alternatively and/or additionally, the beam reporting may be L1-RSRP reporting.” (See [0340]).  Kung also discloses, “In some embodiments, such as one or more embodiments described herein with respect to the first concept, the second concept, the third concept, the fourth concept and/or the fifth concept, a cell may be a serving cell. Alternatively and/or additionally, the cell may be a neighbor cell” (See [0339]).  Thus, the L1 RSRP measurement values are reported for a neighbor cell in addition to or as an alternative to reporting the L1 RSRP measurement values for the serving cell.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478